Citation Nr: 1011311	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of herbicide 
exposure.  

2.  Entitlement to service connection for a chronic lung 
disorder claimed as the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for Type II diabetes mellitus 
claimed as the result of herbicide exposure and a lung 
disorder claimed as the result of asbestos exposure.  In 
November 2008, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  In 
December 2008, the Board, in pertinent part, remanded the 
issues of service connection for both diabetes mellitus and a 
lung disorder to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he incurred chronic Type II diabetes 
mellitus secondary to herbicide exposure and a chronic lung 
disorder secondary to asbestos exposure.  He testified on 
appeal that he sprayed herbicides while stationed at Fort 
Polk, Louisiana, and was exposed to asbestos insulation in 
the barracks at Fort Polk and possibly Fort Leonard Wood, 
Missouri.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

In reviewing the record, the Board initially observes that 
the Veteran did not serve in the Republic of Vietnam.  No 
action has been undertaken to develop the record as to the 
Veteran's claimed inservice herbicide and asbestos exposure.  
The VA has specific procedures to determine whether a veteran 
was exposed to herbicides in a location other than Vietnam or 
along the demilitarized zone (DMZ) in Korea. The VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n., directs that the RO should send a 
detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via e- 
mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of 
the Department of Defense (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as contended.  If the exposure is not verified, the RO 
is directed to send an inquiry to the Joint Services Records 
Research Center (JSRRC) for verification.  

There is no specific statutory guidance with regard to 
asbestos exposure-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, the VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in the Adjudication Procedure Manual, M21, Part 
IV, § 7.21.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Adjudication Procedure Manual, 
M21, Part IV, § 7.21 provides guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and direct that the VA develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses either his chronic Type 
II diabetes mellitus or his claimed chronic lung disorder.  
The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained, the Court has stated that there is a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence 
that "indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
the above authorities, the Veteran should be afforded a VA 
examination for compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with the provisions of the 
Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C.10.n and attempt to verify the 
Veteran's claimed inservice herbicide 
exposure as follows:

  a)  Furnish a detailed description 
of the Veteran's claimed exposure 
while stationed at Fort Polk, 
Louisiana, to C&P service via e-mail 
at VAVBAWAS/CO/211/AGENTORANGE and 
request a review of DoD's inventory 
of herbicide operations to determine 
whether herbicides were used as 
contended.  

  b)  If a negative response is 
received from the C&P Service, 
request verification of exposure to 
herbicides from the JSRRC.  

2.  Request that the Veteran provide a 
written statement with a detailed 
description of his claimed inservice 
asbestos exposure while at Fort Polk, 
Louisiana, and/or Fort Leonard Wood, 
Missouri.  Upon receipt of the requested 
written statement, the RO should take the 
appropriate action to ascertain whether 
there is evidence of the Veteran's 
exposure to asbestos prior to, during, or 
after active service.  

3.  After completion of the action 
requested in paragraph 1 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's chronic diabetes mellitus.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic diabetes mellitus had its onset 
during active service; is etiology 
related to the Veteran's claimed 
inservice herbicide exposure; and 
otherwise originated during active 
service.  
Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  After completion of the action 
requested in paragraph 2 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic lung disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic lung 
disorder is diagnosed, the examiner must 
expressly state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lung disorder had its onset 
during active service; is etiology 
related to the Veteran's claimed 
inservice asbestos exposure; and 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

5.  Then readjudicate the Veteran's 
entitlement to service connection for 
both chronic Type II diabetes mellitus 
claimed as the result of herbicide 
exposure and a chronic lung disorder.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

